Citation Nr: 1434636	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-23 081	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  He died in June 2006, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Boston, Massachusetts RO.  The case was remanded in November 2010 and January 2013.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in June 2006 due to hypoxia due to or as a consequence of bronchiectasis.  An autopsy was not performed.
 
2. At the time of the Veteran's death he was service connected for posttraumatic stress disorder evaluated as 50 percent disabling.  

3. The preponderance of the probative evidence is against finding that a service-connected disability caused or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

A disorder incurred or aggravated in-service did not cause or contribute substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.312 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in a March 2007 statement of the case of the information and evidence needed to substantiate and complete a claim, to include notice of the evidence that was to be provided by the claimant, and what evidence VA will attempt to obtain.  That statement of the case advised the appellant that the Veteran was service connected for posttraumatic stress disorder, and it provided notice of the evidence needed to link that disorder to the cause of the Veteran's death.  The claim was readjudicated in a November 2008 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO's failure to provide notice of how an effective date is determined is not prejudicial in light of the decision reached below.  In as much as the Board is denying the benefit sought, any issue related to an effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds that there has been substantial compliance with the VCAA notice requirements. 

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  While she may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Efforts were made to try and secure all identified medical records, to include attempting to secure all pertinent private medical records.  Further, the appellant was offered the opportunity to testify before the Board in May 2014, however, she failed to report for that hearing.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) . 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) . 

Under 38 C.F.R. § 3.309, certain enumerated diseases associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  Bronchiectasis is not amongst the diseases recognized to have an association with herbicide exposure.  Significantly, however, if bronchiectasis is shown to have been compensably disabling within a year of a veteran's separation from active duty, it may be presumptively service connected under 38 C.F.R. § 3.309(a)

The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998. 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992). 

Factual Background and Analysis 

The appellant contends that the cause of the Veteran's death is related to his exposure to Agent Orange in the Republic of Vietnam.  She has submitted no evidence in support of her assertion.

The Certificate of Death notes the Veteran died due to hypoxia, due to or as a consequence of bronchiectasis in June 2006.  The approximate interval between the onset of bronchiectasis and the appellant's death was listed as 10 years.  

A review of the Veteran's service medical records reveals no complaints, findings or diagnoses of bronchiectasis during his active duty service.  At a June 1970 separation examination the Veteran reported a history of pain or pressure in his chest, but he denied ever having a history of asthma, shortness of breath, or chronic cough.  Physical examination revealed clinically normal lungs, and a chest x-ray was normal.  

A review of the Veteran's VA outpatient treatment records reveals that VA began to treat him for bronchiectasis at least by August 2005.

In October 2005, Boris A. Murillo, M.D., diagnosed the Veteran, in pertinent part, with right upper lobe atelectasis with pneumonia and a flare of bronchiectasis.  No opinion was offered linking this disorder to service, and no opinion was offered suggesting that bronchiectasis was compensably disabling within a year of the Veteran's separation from active duty.  Thus, the presumptive provisions for service connection provided at 38 C.F.R. § 3.309(a) are not applicable.

At the time of the Veteran's death he was service connected for posttraumatic stress disorder, evaluated as 50 percent disabling.  

The Board finds that there is no competent evidence linking the cause of the Veteran's death to his active duty service.  As a veteran who served in Vietnam, he is presumed to have been exposed to Agent Orange and other herbicides.  Significantly, however, bronchiectasis is not recognized as being related to Agent Orange exposure, 38 C.F.R. § 3.309, and the appellant has offered no competent evidence to the contrary.  Indeed, no competent evidence whatsoever has been offered linking the cause of the Veteran's death to service.  While the appellant has presented statements that the Veteran's Agent Orange exposure was responsible for the cause of his death, she is a layperson and not trained in the field of pulmonology.  Hence, she is not competent to offer an opinion addressing the etiology of the cause of the Veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the foregoing, the evidence compels a finding that service connection for the cause of the Veteran's death is not warranted.  As such, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

 Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


